 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    EDWARD ROYCE STOLZ, II,                      Case No. 2:18-cv-1923 KJM KJN
11                     Plaintiff,
12          v.                                     ORDER
13    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.,
14
                       Defendants.
15

16                The court has reviewed Mr. Ross’s response to the court’s December 14, 2018

17   order to show cause. ECF No. 25 (OSC); ECF No. 27 (Response). For good cause shown, the

18   order to show cause is DISCHARGED.

19                IT IS SO ORDERED.

20   DATED: January 9, 2019.

21

22
                                                UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                  1
